Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 1 of 14

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Southern Division

 

DOROTHY D. GLODEK
41655 Catoctin Springs Court
Leesburg, VA 20176

Plaintiff

V.

CHARLES P. RICHARDSON

68 Ponte Colony Circle

Ponte Vedra Beach, Florida, 32082
PARKS FAMILY, LLC

68 Ponte Colony Circle
Ponte Vedra Beach, Florida, 32082

Defendants.

Nemo? Nemo? Nene Nowe Nowe Nome Nee Nee Ne Nee Nee Nee” Nee ee” me ee” ee ee” ee” Nee”

 

COMPLAINT

Case No.

Dorothy D. Glodek, an individual, by and through her attorneys, files this Complaint

against Charles P. Richardson, an individual, and Parks Family, LLC, a Wyoming limited

liability company, and alleges as follows:

PARTIES
1. Plaintiff Dorothy D. Glodek is a citizen of the Commonwealth of Virginia.
2. Defendant Charles P. Richardson is a citizen of the State of Florida.
3. Parks Family, LLC is a citizen of the State of Florida because its sole member, Charles P.

Richardson, is a citizen of the State of Florida.
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 2 of 14

JURISDICTION AND VENUE
4. Jurisdiction over this action is proper under 28 U.S.C. § 1332 as Plaintiff and Defendants
are citizens of different States and the amount in controversy exceeds $75,000, exclusive of
interest and costs.
5; Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as a substantial part of the
events and omissions giving rise to the claim occurred in this judicial district.

FACTS

6. Prior to May 3, 2017, Glodek owned AMI Cardiac Monitoring, Inc., a subchapter S
corporation. Effective May 3, 2017, the Board of Directors of AMI Cardiac Monitoring, Inc.
converted the entity to a Maryland limited liability company, AMI Cardiac Monitoring, LLC
(“AMI”).
7. The conversion of AMI to an LLC was done pursuant to discussions between Glodek and
Richardson regarding the creation of a joint venture between them. These discussions began in
mid-November 2016 and culminated in the signing of a Contribution and Exchange Agreement
(“the Agreement”) effective May 12, 2017. Glodek signed the Agreement in Maryland. While
Glodek and Richardson met on several occasions in Florida and North Carolina to discuss the
proposed venture, the majority of their interactions were conducted by e-mail and telephone.
Richardson sent dozens of e-mails to Glodek whose office was and is in Rockville, Maryland and
received dozens of e-mails from Glodek that were sent from her office in Rockville, Maryland.
In addition, Richardson initiated numerous telephone calls to Glodek at her Maryland office

number as well as her cell phone which has a Maryland area code. Furthermore, subsequent to
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 3 of 14

the execution of the Agreement, Richardson continued to send to and receive e-mails from
Glodek in Maryland and to place calls to and receive calls from Glodek in Maryland.

8. AMI’s business was the provision of cardiac monitoring services for patients.
Richardson claimed that he owned various technologies that he would contribute to the joint
venture that would enhance the cardiac monitors utilized by AMI and would generate
substantially greater numbers of patients and therefore greater revenue and profits.

9. Glodek and Richardson created IntelHeart International, Inc. (“IHI”), initially a Nevada
corporation, on March 30, 2017 as the entity through which they would pursue this joint venture.
On December 14, 2017, they converted IHI to a Delaware corporation. The Agreement provided
that Glodek would sell, transfer, assign and contribute AMI to IHI in exchange for shares of
stock of IHI equal to a 50% ownership interest. The IHI stock was then assigned by Glodek to D
Glodek Lucketts Family LLC (“DGL”). The Agreement provided that Parks Family LLC, as the
owner of numerous technologies developed by Richardson as listed on Schedule 1 of the
Agreement (“the Parks Technology”), would sell, transfer, assign, and contribute the Parks
Technology to Advanced BiolIP, a Florida limited liability company, in exchange for shares of
stock of IMI equal to a 50% ownership interest. Significantly, although the Agreement described
Advanced BiolP as “wholly-owned” by IHI, Advanced BioIP was created by Glodek and Glodek
is its sole member. No documents were ever created or executed to transfer ownership of
Advanced BiolIP to IHI. In fact, although Advanced BioIP is mentioned in the Agreement, it is
not a signatory to it. Therefore, [HI received no consideration from Richardson or Parks Family
in exchange for the IHI shares received by Richardson through Parks Family, rendering the

Agreement null and void for lack of consideration.
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 4 of 14

10. Consideration for the grant to Parks Family of stock in IHI was also lacking due to the
fact that Richardson and Parks Family either did not in fact own the technology that he and it
purported to contribute to Advanced BioIP or the technology was worthless.

11. | The Agreement provided that Parks Family was selling, assigning, transferring,
conveying, delivering and contributing its entire right, title and interest in the Parks Technology
set forth in Schedule 1 to the Agreement to Advanced BioIP. Schedule 1 described the Parks
Technology as:

--24 or 48 hour Holter Patch Monitor for continuous beat-by-beat evaluation for heart
rhythm for arrhythmia, ischemia, and heart rate variability;

--Long-term Holter Patch Monitor for continuous beat-by-beat evaluation for heart
rhythm for arrhythmia, ischemia, and heart rate variability for 3 to 10 days of continuous
monitoring;

--30-day cardiac event monitoring with transmission of patient-triggered and auto-
triggered events over cellular data networks including event quantification for cardiac events
with data analytics;

--Mobile Cardiac Telemetry monitoring with transmission of patient-triggered, auto-
triggered and comprehensive burden of atrial fibrillation, bradycardia and tachycardia with data
analytics from events and full-disclosure data over cellular data networks.

12. Richardson’s and Parks Family’s representation that he owned, through Parks Family, the
technology listed on Schedule 1 was false. Neither Richardson nor Parks Family owns any of
the listed technology or monitors. Therefore, Richardson’s and Parks Family’s contribution was

worthless and the Agreement must be deemed null and void for lack of consideration.
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 5 of 14

13. Richardson and Parks Family made these misrepresentations regarding his and Parks
Family’s ownership of the technology listed in Schedule 1 to induce Glodek to enter into the
Agreement, knowing that she was relying on the truth of the representations.

14. In addition to the misrepresentations regarding the ownership of the Parks Technology,
Richardson and Parks Family also engaged in other acts of fraud to induce Glodek to enter into
the Agreement. All of the Agreements entered into by Glodek, Richardson, and Parks Family in
connection with their joint venture were initially drafted by an attorney who was hired by
Richardson on behalf of both Glodek, himself, and Parks Family. However, due to a difference
of opinion regarding certain aspects of the proposed transactions, the attorney ceased working on
them on or about April 23, 2017. Upon information and belief, Richardson was the person who
finalized the various agreements.

15. | Onthe same day that Glodek, Richardson and Parks Family executed the Agreement, an
Intellectual Property (IP) and Trade Secrets, Data Analysis Sales Agreement (“IP Agreement”)
was entered into between Advanced BioIP LLC and Parks Family. The IP Agreement was
signed by Richardson on behalf of Parks Family and Glodek on behalf of Advanced BioIP. This
IP Agreement was represented by Richardson to be the mechanism by which Parks Family
transferred all right, title and interest in the Parks Technology to Advanced BioJP as
contemplated by Schedule 1 of the Agreement.

16. | The IP Agreement provides that Parks Family LLC is “the legal owner of the right, title,
interest and goodwill in the registered Trade Secrets, Data Analysis, and common law Trade
Secrets, Data Analysis set out in Schedule 1” to the IP Agreement. However, no Schedule 1 was

attached to the IP Agreement. Richardson intended to deceive Glodek into believing that the IP
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 6 of 14

Agreement was merely the mechanism by which Advanced BioIP was receiving the Parks
Technology contemplated by the Agreement and Schedule 1 thereto.

17. The IP Agreement contained another provision that materially changed the nature of the
transaction between Parks Family and Advanced BioIP from what was set forth in the
Agreement. The Agreement provided that Parks Family was conveying its entire interest in the
listed technology. The IP Agreement, however, provides only that Parks Family granted to
Advanced BiolIP “a non-exclusive, non-assignable [sic] Advanced BioIP LLC to use the Trade
Secrets, Data Analysis.”

18. The misrepresentations by Richardson and Parks Family were intended to and in fact did
deceive Glodek who relied on the misrepresentations to her detriment.

19. Richardson also represented to Glodek that he would be the product architect of a new
monitor and analytical software. He represented that the Parks Technology set forth in Schedule
1 of the Agreement would help IHI develop a cutting edge device with very advanced software.
In order to develop the new device and software, Richardson directed Glodek to enter into a
Cooperative Development Agreement on behalf of Advanced BiolP with NuLine Sensors, LLC.
Glodek had no knowledge of NuLine Sensors prior to discussing it with Richardson. In fact,
Richardson stated on several occasions that he wanted to purchase NuLine and that he had sent it
a letter of intent to purchase. Relying upon Richardson’s representations regarding NuLine,
Glodek signed the Cooperative Development Agreement on behalf of Advanced BioIP with an
effective date of April 27, 2017.

20. In order to obtain the funding to develop the device and software as set forth in the
Cooperative Development Agreement, Glodek entered into two financing agreements with

Empire Leasing. Richardson was fully aware of these transactions as well as the fact that Glodek
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 7 of 14

was relying on his representations about his technology when she entered into the Cooperative
Development Agreement and the two financing agreements used to fund the development
pursuant to the Cooperative Development Agreement. One financing agreement was fora3in 1
Holter Event Telemetry device for a total of $341,000. The first payment under this agreement
was made on May 3, 2017 and the device was to be delivered in August 2017. No device has
been delivered to date. The second financing agreement was for a Holter Patch at a cost of
$130,000. The first payment under this agreement was made on August 18, 2017, with a
delivery date in the Fall of 2017. No patch has been delivered to date. The financing agreements
required Glodek to personally guarantee the loan amounts. The total obligation amounts to
$540,309.12, including interest.

21. The first financing agreement provided for Empire to provide one-half of the lease
amounts and Glodek was required to front the other $170,500. Empire then wired the other half
to NuLine on September 12, 2017. NuLine was to return the $170,500 that Glodek had paid
upon receipt of the second half funding from Empire. NuLine knew it was to return the
$170,500 to Glodek as soon as Empire wired the second half. However NuLine only returned
$100,000 on September 15, 2017 and has refused to return the remaining $70,500 despite
numerous phone calls, emails and a letter sent to NuLine's CEO. Thus, the total amount of the
loss incurred by Glodek as a result of the NuLine transactions is $610,809.12.

22. In addition, due to the fact that the NuLine devices were never delivered and the acute
need for new/updated equipment, Glodek had to then purchase devices from other manufacturers
to be able to provide care to patients. As of the end of 2018, Glodek had purchased a total of

$225,303 in additional equipment. In June of 2019, Glodek purchased yet an additional
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 8 of 14

$130,000. These purchases were necessitated by the fact that NuLine had failed to deliver on its
obligation to provide equipment.
23. The IP Agreement obligated Advanced BioIP to pay Parks Family $20,000 per month in
royalty payments for a total of $6,800,000. Advanced BiolP had no bank account. To date,
Parks Family has received seven (7) royalty payments of $20,000 for a total of $140,000 from
the account of AMI. Richardson has continued to demand payment of the royalties despite the
financial difficulties he has created for AMI and despite the fact that Glodek, who was owed the
same amount of royalty payments as Richardson, only received $75,000 in such payments.
24. Richardson also directed Glodek to pay, through AMI, a total of $145,746.01 to a
consultant that he utilized named Elsa Crouser. Richardson claimed that Crouser was to provide
services to AMI. While Crouser ultimately directed one small client to AMI, she failed to
provide AMI with services in consideration of the $140,000 paid to her. Richardson was aware
of the fact that Crouser did not in reality work for AMI, but directed AMI to make these
payments. In fact, Crouser worked with Richardson on multiple projects having nothing to do
with AMI. One such project was a joint venture with Dr. Anthony Bacchi of New York
involving a company known as AlgoWave Monitoring. Richardson and Crouser worked on this
project and others, such as NuGen Link LLC and Cleveland Diabetes Care, with Crouser’s
compensation being provided by AMI.

COUNT ONE—FEDERAL DECLARATORY JUDGMENT
25. Plaintiff restates and realleges the allegations contained in paragraphs 1 through 24 as if
set forth herein.
2%. Plaintiff seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 from the Court in

which the Court issues a declaration that the Agreement is null and void.
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 9 of 14

27. Defendants Richardson and Parks Family provided no consideration to [HI in exchange
for their receipt of IHI stock. As a result, the Agreement is not supported by consideration and
the Agreement is null and void. In addition, contrary to the claim by Richardson that the Parks
Technology has a value of $6,800,000.00, the Parks Technology is worthless. As a result, the
Agreement is not supported by consideration and is null and void.
28. An actual controversy exists between the parties concerning the validity of the
Agreement in light of the lack of consideration by Defendants for their stock in JHI.
29. The interests of the parties concerning the validity of the Agreement are real and adverse,
and the issue is ripe for adjudication due to the fact that the rights and obligations of the parties
under the Agreement are at issue in this Action.
30. The Court should accordingly enter an order declaring that the Agreement is null and
void, that the parties are to be returned to their respective positions as they existed prior to the
execution of the Agreement, that AMI should be returned to Glodek free and clear of any claims
by Richardson or Parks Family, and that the Parks Technology be returned to Parks Family free
and clear of any claims by Glodek.

COUNT TWO—MARYLAND DECLARATORY JUDGMENT
31. Plaintiff restates and realleges the allegations contained in paragraphs 1 through 30 as if
set forth herein.
32. Plaintiff seeks a declaratory judgment pursuant to Maryland Code, Courts & Judicial
Proceedings Article, §3-401 et seq. from the Court in which the Court issues a declaration that
the Agreement is null and void.
33. Defendants Richardson and Parks Family provided no consideration to IHI in exchange

for their receipt of IHI stock. As a result, the Agreement is not supported by consideration and
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 10 of 14

the Agreement is null and void. In addition, contrary to the claim by Richardson that the Parks
Technology has a value of $6,800,000.00, the Parks Technology is worthless. As a result, the
Agreement is not supported by consideration and is null and void.
34. An actual controversy exists between the parties concerning the validity of the
Agreement in light of the lack of consideration by Defendants for their stock in THI.
35. The interests of the parties concerning the validity of the Agreement are real and adverse,
and the issue is ripe for adjudication due to the fact that the rights and obligations of the parties
under the Agreement are at issue in this Action.
36. The Court should accordingly enter an order declaring that the Agreement is null and
void, that the parties are to be returned to their respective positions as they existed prior to the
execution of the Agreement, that AMI should be returned to Glodek free and clear of any claims
by Richardson or Parks Family, and that the Parks Technology be returned to Parks Family free
and clear of any claims by Glodek.

COUNT THREE—FRAUDULENT INDUCEMENT
37. Plaintiff restates and realleges the allegations contained in paragraphs 1 through 36 as if
set forth herein.
38. Richardson and Parks Family made the following representations to Glodek prior to the
execution of the Agreement: He owned, through Parks Family, the Parks Technology set forth in
Schedule 1 of the Agreement; the Parks Technology was valued at $6,800,000.00; he was
assigning all rights to the Parks Technology to IHI through Advanced BiolP LLC in exchange
for stock in IHI; the Parks Technology set forth in Schedule 1 of the Agreement was the same

technology that was encompassed within the IP Agreement with Advanced BioIP; and that the

10
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 11 of 14

assignment of the Parks Technology to Advanced BiolIP was of all rights to the Parks
Technology.

39. The representations set forth in paragraph 36 were false at the time that they were made
and Richardson and Parks Family knew that they were false.

40. Richardson and Parks Family made these false representations with the intent to induce

Glodek to rely on them and enter into the Agreement.

41.  Glodek justifiably relied upon Richardson’s and Parks Family’s representations to her
detriment.
42.  Asaresult, Glodek has been damaged in an amount to be proven at trial, but in no event

less than $966,112.12.

COUNT FOUR—FRAUD
43. Plaintiff restates and realleges the allegations contained in paragraphs 1 through 42 as if
set forth herein.
44. Prior to the execution of the Cooperative Development Agreement between Advanced
BiolIP and NuLine Sensors, LLC, Richardson represented to Glodek that he would be the product
architect of a new monitor and analytical software; that the Parks Technology set forth in
Schedule 1 of the Agreement would help IHI develop a cutting edge device with very advanced
software; and that NuLine Sensors was qualified to manufacture the products that he would
design. In order to develop the new device and software, Richardson directed Glodek to enter
into a Cooperative Development Agreement on behalf of Advanced BioIP with NuLine Sensors,
LLC.
45. These representations were false at the time that they were made and Richardson knew

that they were false. Richardson knew that he did not have the technology to develop a cutting

11
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 12 of 14

edge device with very advanced software. Richardson also knew that NuLine Sensors was not
qualified to manufacture the products that he was going to design.

46. These representations were material to the decision of Glodek to enter into the
Cooperative Development Agreement as well as the financing agreements with Empire.

47, Richardson made these representations with the intent that Glodek act upon them and
enter into the Cooperative Development Agreement and financing agreements.

48.  Glodek had no knowledge that the representations made by Richardson were false.

49.  Glodek reasonably relied on the representations and entered into the Cooperative
Development Agreement and financing agreements.

50. Subsequent to the signing of the Agreement and the Cooperative Development
Agreement, Glodek provided whatever funds were required by the business in addition to the
cash flow generated by AMI. As the amount advanced by Glodek grew, Glodek sought to have
Richardson bear some of the financial burden. Richardson refused to contribute financially to
the venture. The need for additional funds led to discussions between Richardson, Glodek,
Glodek’s daughter, and several banks regarding establishing a line of credit.

51. Discussions about the line of credit focused on Hamilton Bank in Maryland beginning in
December 2017. Hamilton Bank required Richardson to provide a financial statement in order to
process the line of credit. In connection with these discussions, Richardson provided Glodek’s
daughter with a personal financial statement that reflected a net worth of $1,077,824,000.00.
His assets allegedly included stock in closely held corporations valued at $470,600,000.00, real
estate valued at $120,000,000.00 and other assets valued at $482,000,000.00. However,
Richardson continued to delay providing Hamilton Bank with the personal financial documents

the it required in order to process the requested line of credit. Upon information and belief, this

12
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 13 of 14

reluctance was due to the fact that Richardson’s true financial statement would show that he was
worth far less than the amount shown on the financial statement he provided to Glodek and her
daughter

52. This financial statement grossly overstated Richardson’s net worth. For example,
Richardson represented to Glodek that the technology that was set forth in Schedule 1 to the
Agreement was valued at $6,800,000.00. In reality, the technology was worthless. Thus,
Richardson’s representation on his financial statement that AMI was worth $13.6 million was
false. Richardson was aware of the fact that Glodek was relying on the accuracy of his valuation
of the technology and other assets listed on the financial statement when she continued to fund
the operations of AMI.

53. Richardson provided Glodek and her daughter with this fraudulent financial statement in
an effort to convince her that he had the financial wherewithal to support AMI’s and IntelHeart’s
business and encourage her to continue to fund AMI.

54. These representations were material to the decision of Glodek to continue funding AMI
and doing business with Richardson and Parks Family through IHI.

55. Richardson made these representations with the intent that Glodek act upon them and
continue funding AMI.

56.  Glodek had no knowledge that the representations made by Richardson were false.

57.  Glodek reasonably relied on the representations and continued to fund AMI and do
business with Richardson and Parks Family.

58.  Glodek was injured as a result of these misrepresentations in an amount to be proven at

trial but in no event less than $966,112.12.

13
Case 8:19-cv-02115-GJH Document1 Filed 07/18/19 Page 14 of 14

59. Glodek also reasonably relied on the misrepresentations made by Richardson about the
value of the Parks Family technology when she made the royalty payments of $140,000 to
Richardson.
60. | Glodek had no knowledge that the representations made by Richardson were false.
61.  Glodek was injured as a result of these misrepresentations in an amount of $140,000.
62.  Glodek reasonably relied on the misrepresentations made by Richardson about the
services to be provided to AMI by Crouser.
63.  Glodek had no knowledge that the representations made by Richardson regarding
Crouser were false.
64.  Glodek was injured as a result of these misrepresentations in an amount of $145,746.91
DEMAND FOR JURY TRIAL
Plaintiff respectfully demands a trial by jury.

Respectfully submitted,

/s/ Larry S. Gondelman

Larry S. Gondelman

Trial Bar No. 02508

Powers Pyles Sutter & Verville, PC

1501 M Street, NW

Suite 700

Washington, DC 20005

202.466.6550 (phone)

202.785.1756 (facsimile)
larry.gondelman@powerslaw.com

14
